DETAILED ACTION
Claims 20-23, 25-36, and 38-39 are pending and currently under review.
Claims 1-19, 24, and 37 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/29/2021 has been entered.

Response to Amendment
The amendment filed 6/29/2021 has been entered.  Claims 20-23, 25-36, and 38-39 remain(s) pending in the application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 36 merely recites that the powder is applied in layers.  However, claim 36 depends upon independent claim 20, which already recites that the powder is provided “layer-wise in layers.”  Thus, claim 36 does not appear to further limit the scope of claim 20.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 39 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 39 recites that the solidifying step of claim 20 occurs under action of a laser beam.  However, claim 20 expressly recites that the solidifying step is performed with an electron beam, wherein the recitation of “a laser beam” has been specifically omitted by applicants.  Thus, claim 39 fails to further limit the scope of claim 20 because claim 20 does not recite a laser beam for solidifying.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-22, 25-36, and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (WO2010058200) in view of ASM Handbooks (1995, Granulation and Spray Drying), Korner et al. (2013, Fundamental consolidation mechanisms during selective beam melting of powders), and either one of Johnson et al. (US 2006/0086205) or Nakamura (US 2011/0314965).
Regarding claim 20, Hamilton et al. discloses a method of making an alloy [p.1 In.1-2]; wherein said method includes the steps of providing particles chosen from a single metal of titanium, molybdenum, tungsten, nickel, or iron having an average particle size of less than 1000 micrometers [p.2 In.2-11, p.3 In.30, p.4 ln.45-46], and subsequently compacting said particles through electron beam melting [p.5 In.6-10, p.6 In.13].  The examiner notes that the aforementioned particle size of Hamilton et al. overlaps with the instant claim.  See MPEP 2144.05(I).
The examiner submits that it would have been obvious to select molybdenum or tungsten, which are refractory metals, as the particle material 
Hamilton et al. does not expressly teach that the powder particles are agglomerated powder particles as claimed.  ASM Handbooks teaches that granulation, or agglomeration of powders into larger agglomerates, can be utilized to improve powder properties such as flow rate and reduced dusting loss [p.1 In.1-4].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Hamilton et al. by specifying said powders of Hamilton et al. to be agglomerated particles in order to improve powder properties, as taught by ASM Handbooks.  The examiner submits that agglomerated particles are, by nature, formed of initial, primary particles.  See MPEP 2145(II).
Hamilton et al. and ASM Handbooks do not expressly teach that the powder has a BET surface area of greater than 0.08 m2/g as instantly claimed.  However, the examiner submits that the aforementioned limitation would have been obvious over the disclosure of the prior art.  Specifically, Johnson et al. 
Alternatively, Nakamura discloses that metal powders having a surface area of greater than 0.2 m2/g are preferable such that easier sintering can be achieved [0098].  Therefore, it would have been obvious to modify the method of Hamilton et al. and ASM Handbooks by utilizing the powder surface area disclosed by Nakamura such that easier sintering can be achieved.  In either situation, the examiner notes that the disclosed surface area values of the prior art fall within the instantly claimed surface area range.  See MPEP 2131.03.
The aforementioned prior art does not expressly teach that the powder is applied in layers or a first step of solid phase sintering to form sinter necks prior to the electron beam melting of Hamilton et al.  Korner et al. discloses that layer upon layer application of metal powder is a common method of building up materials during additive manufacturing [abstract].  Korner et al. also discloses that during said additive manufacturing, a first step of electron beam sintering can be performed before electron beam melting in order to increase conductivity and immobilize the powder material prior to the melting step [p.8 In.21-27].  Therefore, it would have been obvious to one of ordinary skill to modify the 
Regarding the limitations of “as measured by...” and “measured according to...” as instantly claimed, the examiner submits that said limitations merely refer to the physical powder parameters of the claimed powder and therefore do not specifically require the actual steps of measuring “by laser diffractometry” in the claimed method of “producing a component.”  In other words, the examiner does not consider the specific measurement means, which are not required to be performed in the claimed method, to impart any patentable distinctness to the claimed parameters of particle size and surface area, absent concrete evidence that said measurement means yielded significantly different results with respect to any other measurement means (ie. particles having a size greater than 10 micrometers as measured by laser diffractometry are expected to be structurally identical to particles having the same size but merely measured by different means).  Therefore, the examiner considers the aforementioned limitations to be reasonably met by any powder having the claimed particle size and BET surface area, regardless of the method of measurement, because it is not apparent to the 
Regarding claim 21, the aforementioned prior art discloses the method of claim 20 (see previous).  Johnson et al. further discloses that the Mo powders can have a porous surface, which is advantageous for sintering processes [abstract, 0019, 0023].
Regarding claim 22, the aforementioned prior art discloses the method of claim 20 (see previous).  Hamilton et al. further teaches that the primary particles are substantially spherical [p.2 In.12-13].
Regarding claim 25, the aforementioned prior art discloses the method of claim 20 (see previous).  The aforementioned combinations do not expressly teach an inclusion of Ni, Co, Fe, or Pd as instantly claimed.  However, the examiner submits that the instantly claimed inclusion range of 0.005 to 5 atomic percent overlaps with commonly known impurity levels of Ni, Co, Fe, or Pd, such that an overlap between the instantly claimed range and that as would have been naturally expected in the prior art in the form of impurities exists, which is prima facie evidence of obviousness, as would have been recognized by one of ordinary skill.  See MPEP 2144.05(I) & MPEP 2145(II).
Regarding claims 26-27 and 32, the aforementioned prior art discloses the method of claim 20 (see previous).  Hamilton et al. further discloses that the particles can be coated with secondary material particles or a film [p.2 In.5, p.4 In.9-10].  The examiner considers the coated particles of Hamilton et al. to meet 
Regarding claims 28-29, the aforementioned prior art discloses the method of claim 20 (see previous).  As stated previously, Hamilton et al. discloses a coating on the primary particles, wherein said coating material can be platinum, palladium, rhodium, iridium, osmium, silver, gold, or aluminum [p.2 In.8-11].  The examiner notes that the respective melting points of molybdenum and aluminum are such that a lower melting point at the coating within the claimed ratio would have naturally been expected.  See MPEP 2145(II).  It would have been obvious to select aluminum as the secondary coating material because one of ordinary skill would have reasonably been able to select aluminum from the aforementioned group of alloying elements expressly disclosed by Hamilton et al. See MPEP 2144.08.
Regarding claim 30, the aforementioned prior art discloses the method of claim 20 (see previous).  As stated previously, ASM Handbooks disclose that agglomeration occurs through a granulation step [p.1 In.1-4].
Regarding claim 31, the aforementioned prior art discloses the method of claim 30 (see previous).  Johnson et al. further discloses that the Mo powder can be formed through a reduction step in a reducing atmosphere at around 600 degrees C [0053].  Regarding the specific recitation of reducing following the granulating step, the examiner submits that the specific order of processing steps is prima facie obvious absent concrete evidence that said order was patentably distinct or significant.  See MPEP 2144.04(IV)(C).  Since either method of 
Regarding claim 33, the aforementioned prior art discloses the method of claim 20 (see previous). The examiner considers a particle material of a single metal of molybdenum or tungsten, as stated previously, to naturally meet the claimed Mo or W range.  See MPEP 2145(II).
Regarding claims 34-35, the aforementioned prior art discloses the method of claim 20 (see previous).  The examiner notes that the disclosed surface area values of Johnson et al. and Nakamura both further meet the instantly claimed ranges.  See MPEP 2131.03.
Regarding claim 36, the aforementioned prior art discloses the method of claim 20 (see previous).  As stated previously, Korner et al. discloses that layer upon layer application of powders [abstract].
Regarding claim 38, the aforementioned prior art discloses the method of claim 20 (see previous).  Korner et al. further teaches that the first electron beam sintering step is performed using a defocused electron beam [p.8 In.21-27]
Regarding claim 39, the aforementioned prior art discloses the method of claim 20 (see previous).  Hamilton et al. further discloses that either laser beam or electron beam sintering can be performed [p.5 ln.9].  Hamilton et al. does not expressly teach solid or liquid-phase sintering as instantly claimed.  However, the examiner submits that said phenomena of either solid or liquid-phase sintering 
Alternatively, the examiner notes that the electron beam sintering of Korner et al. naturally encompasses one of either solid or liquid-phase sintering as would have been recognized by one of ordinary skill.  See MPEP 2145(II).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (WO2010058200) in view of others as applied to claim 20 above, and further in view of either one of Zhou et al. (US 6,554,882) or Colin et al. (WO2014083277, US 2015/0321255 referred to as English translation).
Regarding claim 23, the aforementioned prior art discloses the method of claim 20 (see previous).  The aforementioned prior art does not expressly teach a bimodal or multimodal particle size distribution as instantly claimed.  Zhou et al. discloses a method of laser sintering metal particles including tungsten [abstract, col.10 In.61-62]; wherein multimodal particle size distributions are utilized such that higher density of a green compact can be achieved [col.11 In.32-41].   Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned combinations by utilizing a bimodal particle distribution, as disclosed by Zhou et al., such that a higher green density can be achieved.
.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (WO2010058200) in view of others as applied to claim 20 above, and further in view of ASM Handbooks (1990, TZM).
Regarding claim 25, the aforementioned prior art discloses the method of claim 20 (see previous).  The aforementioned prior art does not expressly teach an inclusion of Ni, Co, Fe, or Pd as instantly claimed.  ASM Handbooks teaches that a powder metallurgical Mo alloy of TZM, which includes up to 0.01 weight percent Fe, is known to be used in nuclear reactors and heat exchanger applications [p.1 “chemical composition” & “applications”].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned combination by specifically using a TZM alloy as disclosed by ASM handbooks for heat exchanger and nuclear reactor applications, as taught by ASM Handbooks.  The examiner notes that the overlap between the disclosed Fe inclusion and that as instantly claimed is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Claims 20, 22, 25, 34-36, and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rimmer et al. (US 9,023,765) in view of ASM Handbooks (1995, Granulation and Spray Drying), Korner et al. (2013, Fundamental consolidation mechanisms during selective beam melting of powders), and Fife et al. (US 6,165,623).
Regarding claim 20, Rimmer et al. discloses an additive manufacturing method for forming Nb components [abstract]; wherein said method includes the steps of providing pure (greater than 99.99%) Nb powder having a particle size of 30 to 100 micrometers [col.4 ln.39-45]; and subsequently providing said powder in a layer-wise fashion and subjecting said powder to electron beam melting in order to solidify and form a component [col.4 ln.53-67 to col.5 ln.1-10].  The examiner reasonably considers the electron beam melting of Rimmer et al. to meet the claimed limitation of a subsequent step during solidifying of the powder. 
Rimmer et al. does not expressly teach that the powder particles are agglomerated powder particles as claimed.  ASM Handbooks teaches that granulation, or agglomeration of powders into larger agglomerates, can be utilized to improve powder properties such as flow rate and reduced dusting loss [p.1 In.1-4].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Rimmer et al. by specifying said powders of Rimmer et al. to be agglomerated particles in order to improve powder properties, as taught by ASM Handbooks.  The examiner submits that agglomerated particles are, by nature, formed of initial, primary particles.  See MPEP 2145(II).
Rimmer et al. and ASM Handbooks do not expressly teach that the powder has a BET surface area of greater than 0.08 m2/g as instantly claimed.  
The examiner submits that both SRF cavities (taught by Rimmer et al.) and capacitors (taught by Fife et al.) are known electronic components that are both useful for microwave cavity applications, such that the aforementioned prior art are reasonable analogous.  Nonetheless, Rimmer et al. further teaches that electron beam additive manufacturing allows for construction of virtually any shape [col.3 ln.28-35].  One of ordinary skill would have reasonably been motivated to form a capacitor (as taught by Fife et al.) using the additive manufacturing method of Rimmer et al. if a capacitor structure were specifically desired.
The aforementioned prior art does not expressly teach a first step of solid phase sintering to form sinter necks during solidification and prior to the electron beam melting of Rimmer et al.  Korner et al. discloses a method of electron beam additive manufacturing [abstract]; wherein a first step of electron beam sintering can be performed before electron beam melting in order to increase conductivity and immobilize the powder material prior to the melting step [p.8 In.21-27].  
Regarding the limitations of “as measured by...” and “measured according to...” as instantly claimed, the examiner submits that said limitations merely refer to the physical powder parameters of the claimed powder and therefore do not specifically require the actual steps of measuring “by laser diffractometry” in the claimed method of “producing a component.”  In other words, the examiner does not consider the specific measurement means, which are not required to be performed in the claimed method, to impart any patentable distinctness to the claimed parameters of particle size and surface area, absent concrete evidence that said measurement means yielded significantly different results with respect to any other measurement means (ie. particles having a size greater than 10 micrometers as measured by laser diffractometry are expected to be structurally identical to particles having the same size but merely measured by different means).  Therefore, the examiner considers the aforementioned limitations to be reasonably met by any powder having the claimed particle size and BET surface 
Regarding claim 22, the aforementioned prior art discloses the method of claim 20 (see previous).  Rimmer et al. further teaches that the powders can have a spherical shape [col.4 ln.45].
Regarding claim 25, the aforementioned prior art discloses the method of claim 20 (see previous).  The aforementioned combinations do not expressly teach an inclusion of Ni, Co, Fe, or Pd as instantly claimed.  However, the examiner submits that the instantly claimed inclusion range of 0.005 to 5 atomic percent overlaps with commonly known impurity levels of Ni, Co, Fe, or Pd, such that an overlap between the instantly claimed range and that as would have been naturally expected in the prior art in the form of impurities exists, which is prima facie evidence of obviousness, as would have been recognized by one of ordinary skill.  See MPEP 2144.05(I) & MPEP 2145(II).
Regarding claims 34-35, the aforementioned prior art discloses the method of claim 20 (see previous).  The examiner notes that the disclosed surface area values of Fife et al. further meet the instantly claimed ranges.  See MPEP 2131.03.
Regarding claim 36, the aforementioned prior art discloses the method of claim 20 (see previous).  As stated previously, Rimmer et al. discloses that layer upon layer application of powders [abstract].
Regarding claim 38, the aforementioned prior art discloses the method of claim 20 (see previous).  Korner et al. further teaches that the first electron beam sintering step is performed using a defocused electron beam [p.8 In.21-27]
Regarding claim 39, the aforementioned prior art discloses the method of claim 20 (see previous).  The examiner notes that the electron beam sintering of Korner et al. naturally encompasses one of either solid or liquid-phase sintering as would have been recognized by one of ordinary skill.  See MPEP 2145(II).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rimmer et al. (US 9,023,765) in view of others as applied to claim 21 above, and further in view of Shen et al. (2012, Thermal modeling of electron beam additive manufacturing process – powder sintering effects).
Regarding claim 21, the aforementioned prior art discloses the method of claim 20 (see previous).  The aforementioned prior art does not expressly teach that the powder has pores as claimed.  Shen et al. discloses that it is known that increasing powder porosity results in an increase in the depth of the melt pool during electron beam additive manufacturing [abstract].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by utilizing a partly porous powder such that the melt pool depth during additive manufacturing can be increased.
Claims 23, 26-29, and 32-33, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rimmer et al. (US 9,023,765) in view of others as applied to claim 21 above, and further in view of Colin et al. (WO2014083277, US 2015/0321255 referred to as English translation).
Regarding claim 23, the aforementioned prior art discloses the method of claim 20 (see previous).  The aforementioned prior art does not expressly teach a bimodal or multimodal particle size as claimed.  Colin et al. teaches a method of electron beam additive manufacturing of Nb materials [0001, 0095]; wherein a multimodal powder size is utilized to avoid gaps or un-melted powders during additive manufacturing [0033-0037].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by utilizing a multimodal powder size to avoid the aforementioned drawbacks.
Regarding claims 26-29 and 32, Colin et al. further teaches that the powders used for electron beam additive manufacturing can desirably be a coated powder having a coating and core of different compositions [0090].  The examiner reasonably considers a coated powder to meet the limitation of a composite.  
Colin et al. further discloses that materials other than Nb can include W among others [0095].  The examiner notes that the respective melting points of Nb (about 2740K) as a core and W (about 3683K) as a coating are such that a lower melting point at the coating within the claimed ratio would have naturally been expected.  See MPEP 2145(II).  It would have been obvious to select W as a coating material because one of ordinary skill would have reasonably been able to select Nb and W from the aforementioned group of potential compositions expressly disclosed by Colin et al.  See MPEP 2144.08.
Regarding claim 33, the aforementioned prior art discloses the method of claim 20 (see previous).  As stated previously, Rimmer et al. discloses Nb.  Colin .
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rimmer et al. (US 9,023,765) in view of others as applied to claim 21 above, and further evidenced by Imakita et al. (1990, Determination of trace impurities in high purity Niobium…).
Regarding claim 25, the aforementioned prior art discloses the method of claim 20 (see previous).  The aforementioned prior art does not expressly teach inclusions as claimed.  However, as evidenced by Imakita et al., Fe is a known impurity in Nb in amounts that fall within the claimed range [tables3-6].
Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rimmer et al. (US 9,023,765) in view of others as applied to claim 21 above, and further in view of Yoon et al. (2010, Fabrication of niobium powder by sodiothermic reduction process).
Regarding claim 31, the aforementioned prior art discloses the method of claim 20 (see previous).  The aforementioned prior art does not expressly teach a reduction step as claimed.  Yoon et al. discloses that it is known to obtain Nb powders by reducing Nb oxides at temperatures of up to 1093K (about 820 degrees C) as a viable, commonly known method of obtaining granulated 
Regarding the specific recitation of reducing following the granulating step, the examiner submits that the specific order of processing steps is prima facie obvious absent concrete evidence that said order was patentably distinct or significant.  See MPEP 2144.04(IV)(C).  Since either method of performing reduction prior to or after granulation appears to the examiner to achieve the same result of a granulated, reduced, elemental Nb powder, the examiner cannot consider the mere ordering of processing steps to be obvious absent evidence that said ordering would achieve critical results.

Response to Arguments
The previous rejections over Chen et al. and others have been withdrawn in view of applicants’ amendments.
Applicant's arguments, filed 6/29/2021 regarding the rejections over Hamilton et al. and others, have been fully considered but they are not persuasive.
Applicant argues that Korner et al. specifically requires gas atomized Ti alloy powder, which exhibits a smooth surface and is contrary to the claimed invention of powders having a specific BET surface area.  The examiner cannot concur.  
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As stated previously, the reliance upon Korner et al. is to merely establish the obviousness of utilizing a first electron beam sintering step prior to melting.  The specific powder material of Korner et al. was never relied upon in the previous or current rejections.  
Secondly, it appears to the examiner that applicant is of the position that Korner et al. teaches away from Hamilton and the instant claim.  However, the examiner notes that the atomized Ti alloy powder is merely an exemplary embodiment of Korner et al.  Since Korner et al. does not specifically require an atomized Ti alloy powder or discredit other types of powder shapes/compositions, the examiner cannot consider the disclosure of Korner et al. to apply exclusively to atomized Ti alloy powders.  
Finally, even if the powder material of Korner et al. were required, which the examiner does not acquiesce, it is not apparent to the examiner as to why said powder of Korner et al. would be required to have a smooth surface.  If applicant is of the position that atomization naturally results in a smooth surface, the examiner cannot concur with applicants’ mere conclusory remarks absent concrete evidence to the contrary.
Applicant then argues that the powder of Korner et al. are not agglomerates.  Again, the examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As stated previously, the reliance upon Korner et al. is to merely establish the obviousness of utilized a first electron beam sintering step prior to melting.  Since Korner et al. does not teach away from or discredit agglomerate powder materials, the examiner further cannot concur with applicant.  Additionally, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As stated in the previous rejection sections, ASM Handbooks was relied upon to teach the limitation of agglomerates.  Thus, the examiner cannot concur with applicants’ piecemeal analysis of the prior art.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734